Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of November 25, 2014
(the “Effective Date”), is entered into by and between Rexford Industrial
Realty, Inc., a Maryland corporation (the “REIT”), Rexford Industrial Realty,
L.P., a Maryland limited partnership (the “Operating Partnership”) and Adeel
Khan (the “Executive”).

WHEREAS, the Executive is currently employed as Chief Financial Officer of the
REIT and the Operating Partnership (collectively, the “Company”);

WHEREAS, the Company desires to continue to employ the Executive and to enter
into an agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept such continuation of employment with
the Company, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Employment Period.  Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
(the “Employment Period”) commencing on the Effective Date and ending on the
third anniversary of the Effective Date.  The Executive’s employment hereunder
is terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof.

2.Terms of Employment.  

(a)Position and Duties.  

(i)Role and Responsibilities.  During the Employment Period, the Executive shall
serve as Chief Financial Officer of the REIT and the Operating Partnership, and
shall perform such employment duties as are usual and customary for such
positions.  The Executive shall report directly to the co-Chief Executive
Officers of the Company (or their designee).  At the Company’s request, the
Executive shall serve the Company and/or its subsidiaries and affiliates in
other capacities in addition to the foregoing, consistent with the Executive’s
position as Chief Financial Officer of the Company.  In the event that the
Executive, during the Employment Period, serves in any one or more of such
additional capacities, the Executive’s compensation shall not be increased
beyond that specified in Section 2(b) hereof.  In addition, in the event the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation, as specified in Section 2(b) hereof, shall not be
diminished or reduced in any manner as a result of such termination provided
that the Executive otherwise remains employed under the terms of this Agreement.

(ii)Exclusivity.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote his full business time and attention to the business and
affairs of the Company.  Notwithstanding the foregoing, during the Employment
Period, it shall not be



 

 

 

 

 

 

 

 

 

 

 

 

|

--------------------------------------------------------------------------------

 

a violation of this Agreement for the Executive to: (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations, (B)
fulfill limited teaching, speaking and writing engagements, and (C) manage his
personal investments, in each case, so long as such activities do not
individually or in the aggregate materially interfere or conflict with the
performance of the Executive’s duties and responsibilities under this Agreement;
provided, that with respect to the activities in subclauses (A) and/or (B), the
Executive receives prior written approval from the co-Chief Executive
Officers.    

(iii)Principal Location.  During the Employment Period, the Executive shall
perform the services required by this Agreement at the Company’s principal
offices located in Los Angeles, California (the “Principal Location”), except
for travel to other locations as may be necessary to fulfill the Executive’s
duties and responsibilities hereunder.  

(b)Compensation, Benefits, Etc.

(i)Base Salary.  During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $315,000 per annum.  The Base Salary shall be
reviewed annually by the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of the REIT (the “Board”) and may be increased from
time to time by the Compensation Committee in its sole discretion.  The Base
Salary shall be paid in accordance with the Company’s normal payroll practices
for executive salaries generally, but no less often than monthly.  The Base
Salary may be increased in the Compensation Committee’s discretion, but not
reduced, and the term “Base Salary” as utilized in this Agreement shall refer to
the Base Salary as so increased.  

(ii)Annual Cash Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives.  The
Executive’s target Annual Bonus shall be set at eighty percent (80%) of the Base
Salary actually paid for such year (the “Target Bonus”).  The actual amount of
any Annual Bonus shall be determined by reference to the attainment of Company
performance metrics and/or individual performance objectives, in each case, as
determined by the Compensation Committee, and may be greater or less than the
Target Bonus (or zero).  Subject to Section 4(a)(i) hereof, payment of any
Annual Bonus(es), to the extent any Annual Bonus(es) become payable, will be
contingent upon the Executive’s continued employment through the applicable
payment date, which shall occur on the date on which annual bonuses are paid
generally to the Company’s senior executives.

(iii)Benefits.  During the Employment Period, the Executive (and the Executive’s
spouse and/or eligible dependents to the extent provided in the applicable plans
and programs) shall be eligible to participate in and be covered under the
health and welfare benefit plans and programs maintained by the Company for the
benefit of its employees from time to time, pursuant to the terms of such plans
and programs including any medical, life, hospitalization, dental, disability,
accidental death and dismemberment and travel accident insurance plans and
programs.  During the Employment Period, the Company shall provide the Executive
and the Executive’s eligible dependents, at the

2

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

Company’s sole expense, with coverage under its group health plans; provided,
however, that the Company shall determine, in its sole discretion, whether such
coverage shall be paid for by the Company (in excess of subsidies provided
generally to plan participants) if such payments by the Company would result in
penalties assessed against the Company or the Executive under applicable law
(including, without limitation, pursuant to Section 2716 of the Public Health
Service Act or the Patient Protection and Affordable Care Act) and/or the
imposition of taxes on benefits payable under such group health plan(s).  In
addition, during the Employment Period, Executive shall be eligible to
participate in any retirement, savings and other employee benefit plans and
programs maintained from time to time by the Company for the benefit of its
senior executive officers.  Nothing contained in this Section 2(b)(iii) shall
create or be deemed to create any obligation on the part of the Company to adopt
or maintain any health, welfare, retirement or other benefit plan or program at
any time or to create any limitation on the Company’s ability to modify or
terminate any such plan or program.  

(iv)Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company provided to employees of the Company.

(v)Fringe Benefits.  During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its employees from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.  

(vi)Vacation.  During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to its senior executives, but in no event shall the
Executive accrue less than four (4) weeks of vacation per calendar year
(pro-rated for any partial year of service); provided, however, that the
Executive shall not accrue any vacation time in excess of four (4) weeks (twenty
(20) days) (the “Accrual Limit”), and shall cease accruing vacation time if the
Executive’s accrued vacation reaches the Accrual Limit until such time as the
Executive’s accrued vacation time drops below the Accrual Limit.

3.Termination of Employment.  

(a)Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.  For purposes
of this Agreement, “Disability” shall mean that the Executive has become
entitled to receive benefits under an applicable Company long-term disability
plan or, if no such plan covers the Executive, as determined in the reasonable
discretion of the Board.

(b)Termination by the Company.  The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause.  For
purposes of this Agreement, “Cause” shall mean the occurrence of any one or more
of the

3

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

following events unless, to the extent capable of correction, the Executive
fully corrects the circumstances constituting Cause within fifteen (15) days
after receipt of the Notice of Termination (as defined below):

(i)the Executive’s willful failure to substantially perform his duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such actual or anticipated failure
after his issuance of a Notice of Termination for Good Reason), after a written
demand for performance is delivered to the Executive by the Board or the
co-Chief Executive Officers of the Company, which demand specifically identifies
the manner in which the Board or the co-Chief Executive Officers of the Company
believe(s) that the Executive has not performed his duties;

 

(ii)the Executive’s commission of an act of fraud or material dishonesty
resulting in reputational, economic or financial injury to the Company;

 

(iii)the Executive’s commission of, including any entry by the Executive of a
guilty or no contest plea to, a felony or other crime involving moral turpitude;

 

(iv)a material breach by the Executive of his fiduciary duty to the Company
which results in reputational, economic or other injury to the Company; or

 

(v)the Executive’s material breach of the Executive’s obligations under a
written agreement between the Company and the Executive, including without
limitation, such a breach of this Agreement.

 

(c)Termination by the Executive.  The Executive’s employment may be terminated
by the Executive for any reason, including with Good Reason or by the Executive
without Good Reason.  For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any one or more of the following events without the
Executive’s prior written consent, unless the Company fully corrects the
circumstances constituting Good Reason (provided such circumstances are capable
of correction) as provided below:

(i)a material diminution in the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2(a) hereof, excluding for this purpose any isolated,
insubstantial or inadvertent actions not taken in bad faith and which are
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(ii)the Company’s material reduction of the Executive’s Base Salary, as the same
may be increased from time to time;

(iii)a material change in the geographic location of the Principal Location
which shall, in any event, include only a relocation of the Principal Location
by more than twenty-five (25) miles from its existing location;

(iv)the Company’s material breach of this Agreement.

4

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

 

(d)Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other parties hereto given in accordance with Section 12(b) hereof.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty (30) days after the giving of such
notice).  The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e)Termination of Offices and Directorships; Return of Property.  Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof), (ii)
computers (including, but not limited to, laptop computers, desktop computers
and similar devices) and other portable electronic devices (including, but not
limited to, tablet computers), cellular phones/smartphones, credit cards, phone
cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

4.Obligations of the Company upon Termination.  Upon a termination of the
Executive’s employment for any reason, the Executive shall be paid, in a single
lump-sum payment on the date of the Executive’s termination of employment, the
aggregate amount of the

5

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

Executive’s earned but unpaid Base Salary and accrued but unpaid vacation pay
through the date of such termination (the “Accrued Obligations”).

(a)Without Cause or For Good Reason.  If the Executive’s employment with the
Company is terminated during the Employment Period (x) by the Company without
Cause (other than by reason of the Executive’s Disability or due to the
expiration of the Employment Period) or (y) by the Executive for Good Reason (in
either case, a “Qualifying Termination”), then following the Executive’s
Separation from Service (as defined below) (such date, the “Date of
Termination”), in each case, subject to and conditioned upon compliance with
Section 4(d) hereof, in addition to the Accrued Obligations:

(i)Cash Severance. The Executive shall be paid, in a single lump-sum payment on
the sixtieth (60th) day after the Date of Termination, an amount equal to the
Executive’s Base Salary in effect on the Date of Termination.  In addition, the
Executive shall be paid a pro-rata Annual Bonus to which the Executive would
have become entitled (if any) for the fiscal year of the Company during which
the Date of Termination occurs, had the Executive remained employed through the
payment date and based on the achievement of any applicable performance goals or
objectives, pro-rated based on the number of days during such fiscal year that
the Executive was employed by the Company (the “Bonus Severance”).  The Bonus
Severance shall be payable in a single lump-sum payment on the date on which
annual bonuses are paid to the Company’s senior executives generally for such
year, but in no event later than March 15th of the calendar year immediately
following the calendar year in which the Date of Termination occurs, with the
actual date within such period determined by the Company in its sole
discretion.  

(ii)Equity Award Acceleration.  All outstanding equity awards that vest based
solely on the passage of time that are held by the Executive on the Date of
Termination shall immediately become fully vested and, to the extent applicable,
exercisable.  For the avoidance of doubt, all such equity awards shall remain
outstanding and eligible to vest following the Date of Termination and shall
actually vest and become exercisable (if applicable) and non-forfeitable upon
the effectiveness of the Release (as defined below).

(iii) COBRA.  During the period commencing on the Date of Termination and ending
on the eighteen (18)-month anniversary of the Date of Termination (the “COBRA
Period”), subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Internal Revenue Code and the regulations
thereunder (together, the “Code”), the Company shall continue to provide the
Executive and the Executive’s eligible dependants with coverage under its group
health plans at the same levels and the same cost to the Executive as would have
applied if the Executive’s employment had not been terminated based on the
Executive’s elections in effect on the Date of Termination, provided, however,
that (A) if any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A (as defined below) under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Executive under its group health plans without incurring
penalties (including without limitation, pursuant to Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either

6

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

case, an amount equal to each remaining Company subsidy shall thereafter be paid
to the Executive in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof).

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts provided for in Sections 4(a)(i), 4(a)(ii) and 4(a)(iii)
hereof that the Executive execute and deliver to the Company an effective
release of claims in substantially the form attached hereto as Exhibit A (the
“Release”) within twenty-one (21) days (or, to the extent required by law,
forty-five (45) days) following the Date of Termination and that the Executive
not revoke such Release during any applicable revocation period.

 

(b)Death or Disability.  Subject to Section 4(d) hereof, if the Executive incurs
a Separation from Service by reason of the Executive’s death or Disability
during the Employment Period, then in addition to the Accrued Obligations, all
outstanding equity awards that vest based solely on the passage of time that are
held by the Executive on the Date of Termination shall immediately become fully
vested and, as applicable, exercisable.

(c)For Cause, Without Good Reason or Other Terminations.  If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in Sections 4(a) or 4(b) hereof,
in any case, during the Employment Period, or if the Executive’s employment with
the Company is terminated due to the expiration of the Employment Period, then,
in any case, the Company shall pay to the Executive the Accrued Obligations in
cash within thirty (30) days after the Date of Termination (or by such earlier
date as may be required by applicable law), and the Executive shall have no
further rights hereunder.

(d) Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 4 hereof, shall be paid to
the Executive during the six (6)-month period following the Executive’s
“separation from service” from the Company (within the meaning of Section 409A,
a “Separation from Service”) if the Company determines that paying such amounts
at the time or times indicated in this Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
day of the seventh month following the date of Separation from Service (or such
earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of the Executive’s
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.

(e)Exclusive Benefits.  Except as expressly provided in this Section 4 and
subject to Section 6 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5.         Change in Control. Notwithstanding anything to the contrary contained
in this Agreement, in the event of a Change in Control (as defined in the
Company’s 2013 Incentive Award Plan, as amended), all outstanding Company equity
awards held by the Executive as of such date shall immediately become fully
vested and, as applicable, exercisable.

7

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

6. Non-Exclusivity of Rights.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

7.Excess Parachute Payments, Limitation on Payments.

(a)Best Pay Cap.  Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement) (all such payments and benefits,
including the payments and benefits under Section 4 hereof, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  

(b)Certain Exclusions.  For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

8.Confidential Information and Non-Solicitation.

8

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

(a)The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)While employed by the Company and, for a period of eighteen (18) months after
the Date of Termination, the Executive shall not directly or indirectly solicit,
induce, or encourage any employee or consultant of any member of the Company and
its subsidiaries and affiliates to terminate their employment or other
relationship with the Company and its subsidiaries and affiliates or to cease to
render services to any member of the Company and its subsidiaries and affiliates
and the Executive shall not initiate discussion with any such person for any
such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.  During his employment with the
Company and thereafter, the Executive shall not use any trade secret of the
Company or its subsidiaries or affiliates to solicit, induce, or encourage any
customer, client, vendor, or other party doing business with any member of the
Company and its subsidiaries and affiliates to terminate its relationship
therewith or transfer its business from any member of the Company and its
subsidiaries and affiliates and the Executive shall not initiate discussion with
any such person for any such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.

 

(c)In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 8(a) and (b) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

 

9.Representations.  The Executive hereby represents and warrants to the Company
that (a) the Executive is entering into this Agreement voluntarily and that the
performance of the Executive’s obligations hereunder will not violate any
agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

9

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

10.Successors.  

(a)This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.  

11.Payment of Financial Obligations.  The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement shall be allocated among the Operating Partnership,
the REIT and any subsidiary or affiliate thereof in such manner as such entities
determine in order to reflect the services provided by the Executive to such
entities; provided, however, that the Operating Partnership and the REIT shall
be jointly and severally liable for such obligations.

12.Miscellaneous.  

(a)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:  at the Executive’s most recent address on the records of
the Company.

If to the REIT or the Operating Partnership:

Rexford Industrial Realty, Inc.

11620 Wilshire Blvd., Suite 1000

Los Angeles, CA 90025

Attn: Co-CEOs

 

10

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

with a copy to:

Latham & Watkins LLP
355 South Grand Ave.
Los Angeles, CA  90071-1560
Attn: Brad Helms

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder (the “Exchange Act”), then
such transfer or deemed transfer shall not be made to the extent necessary or
appropriate so as not to violate the Exchange Act and the rules and regulations
promulgated thereunder.

(d)Section 409A of the Code.  

(i)  To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder (together, “Section
409A”).  Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A, the Company shall work in good faith
with the Executive to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A,
including without limitation, actions intended to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A, and/or (ii) comply
with the requirements of Section 409A; provided, however, that this Section
12(d) shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.

(ii)Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments.  To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A and Section 4(d) hereof to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A.

(iii)  To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for

11

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

reimbursement in one year shall not affect the payments or expenses that are
eligible for payment or reimbursement in any other taxable year, and the
Executive’s right to such payments or reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

(e)Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f)Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  

(g)No Waiver.  The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)Entire Agreement.  As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement between the Executive and the Company
with respect to the subject matter hereof and replaces and supersedes any and
all other agreements, offers or promises, whether oral or written, by any member
of the Company and its subsidiaries or affiliates, or representative thereof,
including without limitation that certain offer letter dated January 17, 2012.  

(i)Amendment.  No amendment or other modification of this Agreement shall be
effective unless made in writing and signed by the parties hereto.

(j)Counterparts.  This Agreement and any agreement referenced herein may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

12

 

 

 

 

 

 

 

 

 

 

| ||

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of the REIT and the Operating
Partnership has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

REXFORD INDUSTRIAL REALTY, INC.,
a Maryland corporation

By:  /s/ Michael S. Frankel
Name:  Michael S. Frankel
Title:    Co-Chief Executive Officer

By:  /s/ Howard Schwimmer
Name:  Howard Schwimmer
Title:    Co-Chief Executive Officer

REXFORD INDUSTRIAL REALTY, L.P., a Maryland limited partnership


By:  REXFORD INDUSTRIAL REALTY, INC.
Its:   General Partner

By:  /s/ Michael S. Frankel
Name:  Michael S. Frankel
Title:    Co-Chief Executive Officer

“EXECUTIVE”

/s/ Adeel Khan
    Adeel Khan



S-1

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

GENERAL RELEASE



For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Rexford Industrial Realty, Inc., a Maryland
corporation, Rexford Industrial Realty, L.P., a Maryland limited partnership,
and each of their partners, subsidiaries, associates, affiliates, successors,
heirs, assigns, agents, directors, officers, employees, representatives,
lawyers, insurers, and all persons acting by, through, under or in concert with
them, or any of them, of and from any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, known or unknown, fixed
or contingent (hereinafter called “Claims”), which the undersigned now has or
may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under either Section 4(a) or 4(b) of
that certain Employment Agreement, effective as of November 25, 2014, between
Rexford Industrial Realty, Inc., Rexford Industrial Realty, L.P. and the
undersigned (the “Employment Agreement”), whichever is applicable to the
payments and benefits provided in exchange for this Release, (ii) to payments or
benefits under any equity award agreement between the undersigned and the
Company, (iii) with respect to Section 2(b)(iv) of the Employment Agreement,
(iv) to accrued or vested benefits the undersigned may have, if any, as of the
date hereof under any applicable plan, policy, practice, program, contract or
agreement with the Company, (v) to any Claims, including claims for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation of other similar governing document of the Company
or (vi) to any Claims which cannot be waived by an employee under applicable
law.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF



 

 

 

 

 

 

 

 

 

 

|

--------------------------------------------------------------------------------

KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(B)THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C)THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.

 



A-2

 

 

 

 

 

 

 

 

 

|